Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, the prior art fails to teach or disclose an Illuminating device for sports helmet eye shield comprising: 
a housing having a chipset and rechargeable battery being internally mounted; the housing has a lateral wall, a rear plate, and a front opening; the lateral wall being perimetrically connected around the rear plate, the front opening being delineated within the lateral wall;
 an eye shield attachment being connected onto an outer plate of the lateral wall
an LED strip being perimetrically connected to the lateral wall through the front opening;
plurality of control buttons being externally connected to an inner plate of the lateral wall; the LED strip, the plurality of control buttons, and the chipset being electrically connected to the rechargeable battery; and the LED strip, the plurality of control buttons, and the rechargeable battery being electronically connected to the chipset.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NYBERG, LABINE, CUGINI, and GAGNE disclose relevant light emitters for helmet and/or face-mask devices (see References Cited for patent/publication numbers).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875